DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found in a search is Kempton et al. (2011/0202418) and Li et al. (2018/0260793).
With respect to Claim 1 of the present application, Kempton et al. teaches most of the limitations of a “parking device” associated with the steps of “control the recognition device to be electrically connected with an identification device of a shareable vehicle when the shareable vehicle is parked in the parking device; obtain an identification code of the shareable vehicle from the identification device; acquire position information of the parking device from the position device”, where Kempton et al. teaches that a equipment of an electric vehicle (Kempton et al.; see P[0025], and see element “102” of FIG. 1 and P[0077]) can transmit attributes of the equipment to electric vehicle station equipment (Kempton et al.; see element “104” of FIG. 1 and P[0077]), where a vehicle identifier may be transmitted to a server (Kempton et al.; see P[0078]).
parking device” performing the steps of “establish a communication with a mobile terminal by the communication device; receive fault information of the shareable vehicle from the mobile terminal; and upload the identification code and fault information of the shareable vehicle, and the position information of the parking device to the server”. With respect to these limitations, the “fault information” encompasses images of the vehicle, which is also confirmed in P[0037] of the Applicant’s specification, and Li et al. teaches a server that receives images of a damaged vehicle from a client device such as a smartphone, where a GPS location may also be included as metadata included with the images (Li et al.; see P[0057] and P[0089]-P[0090]).
However, Kempton et al. and Li et al. taken individually or in combination fail to teach or render obvious the use of a single “parking device” to not only electrically connect to an identification device of a vehicle and obtain an identification code, but to also receive “fault information” from a mobile terminal and then upload the identification code, fault information of the shareable vehicle, and position information of the “parking device” to a server. Also, the Examiner could not find a motivation in the prior art to modify an electric vehicle station such as the system taught by Kempton et al. to not only connect to a vehicle, but to also connect to a mobile terminal to receive “fault information” such as images from the mobile terminal. Typically, images of a vehicle that indicate vehicle damage are simply provided directly from a mobile terminal to a server, and while it may appear that the claimed “parking device” simply serves as a relay of the images, clearly the claimed configuration and functions of the “parking device” has an advantage over the prior art of allowing the images to be directly identification code” of a vehicle, along with an association to the exact parked location of the vehicle. This also leads to an advantage of the “parking device” that is separate from the mobile terminal to connect to a server to upload the images, which can be advantageous if the mobile terminal cannot connect to a network due to reception, such as when in a multi-level parking garage. The Examiner could not find a clear motivation in the prior art to modify the prior art to teach all claimed limitations, therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662